                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:19-cv-00366-FDW-DSC
 MAURICIA HARRINGTON-WALL,              )
                                        )
      Plaintiff,                        )
 v.                                     )
                                        )
 CITY OF MONROE, NC, and MARTEL )                                         ORDER
 HARRISON, individually and officially, )
                                        )
      Defendants.                       )
                                        )

       THIS MATTER is before the Court following the hearing on Defendants’ Motion for

Summary Judgment (Doc. No. 8) on Monday, June 8, 2020. As stated in open court following the

hearing, the Court has taken the pending motion under advisement and provided counsel notice of

its intent to continue trial in this matter. Because of a crowded trial docket in September, the Court

hereby continues trial in this matter from the July 6, 2020, term to beginning November 2, 2020.

The Court will provide a date for a pretrial conference in its Order on the pending motion for

summary judgment.

       IT IS SO ORDERED.


                                         Signed: June 26, 2020




      Case 3:19-cv-00366-FDW-DSC Document 21 Filed 06/26/20 Page 1 of 1
